Citation Nr: 1115291	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  05-38 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for skin rash, claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969, to include service in Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss and for a skin rash.  In May 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2005.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  A September 2007 letter informed him that his hearing was scheduled for November 2007.  However, in correspondence received in October 2007, the Veteran cancelled his hearing request.  

The Veteran submitted additional evidence pertinent to the claim for service connection for bilateral hearing loss directly to the Board.  The Veteran's representative submitted a limited waiver of RO review of this evidence, essentially stating that review of the evidence by the RO would only be waived if the claims were granted.

In April 2009, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include review of the additionally received evidence, and other development.  After completing the requested action, the AMC continued to deny the claims (as reflected in a June 2010 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

The Board's decision on the claim for service connection for bilateral hearing loss is set forth below.  The matter of service connection for skin rash, claimed as due to exposure to herbicide agents is addressed in the remand following the order; that matter is being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's assertions of noise exposure in service are deemed credible and consistent with his established service.

3.  Although the Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA purposes, and likely in-service noise exposure, there is no evidence of hearing loss for decades after service, and the only competent, probative opinion to address the question of whether there exists a nexus between in-service noise exposure and the Veteran's current bilateral hearing loss weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in August and September 2004 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The April 2005 RO rating decision reflects the initial adjudication of the claims after issuance of the August and September 2004 letters.  

Post rating, an April 2007 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the April 2007 letter, and opportunity for the Veteran to respond, the June 2010 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, reports of February 2006, December 2009, February 2010, March 2010, April 2010 VA examinations, and records associated with the Veteran's Social Security Administration disability benefits.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, his friends, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim is warranted.

The Board also finds that no additional RO action to further develop the record is warranted.  The Board acknowledges that, in the April 2009 remand, the Board instructed that an ear, nose and throat physician provide a medical opinion as to the relationship, if any, between in-service noise exposure and current hearing loss; in this case, however, the actual opinion was provided by an audiologist.  Nonetheless, the Board's prior instructions have been substantially complied with as the examiner, an audiologist, performed the requested review and offered an opinion about a disorder within his area of expertise, an opinion to which the April 2009 VA ENT examiner deferred.  The United States Court of Appeals for Veterans Claims has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."   D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  

Specifically, in the report of a December 2009 VA audiological evaluation, the audiologist observed that the Veteran had normal hearing bilaterally at both entrance and separation from service, confirmed by pure tone threshold findings and the fact that there were no significant threshold shifts between the entrance and exit hearing examinations.  These observations provide further rationale for the opinion offered in that report and the opinion offered by the January 2007audiologist (that, as the separation physical indicated normal hearing bilaterally, it was less likely as not that the Veteran's hearing loss was caused by or a result of his military noise exposure).  Additionally, in the April 2010 report of VA ENT examination, the physician explained that the audiologist was the expert in hearing and hearing related disorders and there was nothing he could add to the Veteran's evaluation.  The Board also points out that the Veteran has not presented or identified a contrary competent opinion that supports the claim.  Under these circumstances, a remand to have an ENT physician opine as to etiology of the hearing loss, would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his exposure to loud noise while in service has caused the claimed bilateral hearing loss.  Specifically, he asserts that in-service noise exposure while firing machine guns on the rifle range and in combat and during a demolition course resulted in hearing loss.  Additionally, the Veteran contends that that the diesel trucks he rode in made a constant, loud whistle, there was a loud explosion near his jeep during a rocket attack while he was in Vietnam, and on another occasion in Vietnam a jet crashed near his convoy.

At the outset, the Board notes that the Veteran's DD Form 214 (separation document) shows that his military occupational specialty was light vehicle driver and that he had qualified on the rifle range.  Additional service personnel records show that he participated in the TET Counteroffensive.  Thus, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service.  See 38 U.S.C.A. § 1154.  That fact notwithstanding, the Board also finds that the record presents no basis for a grant of service connection for bilateral hearing loss.

Service treatment records reflect no complaints of diminished hearing of the ears, and reveal that hearing during service and at separation was within normal limits (audiogram results were within normal limits).  

Thus, bilateral hearing loss disability was not shown during service.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In a July 2004 VA treatment record, the Veteran complained of decreased hearing.  On objective examination, the diagnosis was bilateral sensorineural hearing loss.  In an August 2004 VA audiology consult note, the Veteran complained of a 30-year history of bilateral hearing loss.  On objective examination, the diagnosis was bilateral, symmetrical, mid to high frequency sensorineural hearing loss.

The Veteran was afforded a VA audiological evaluation in January 2007.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
RIGHT
10
25
60
60
70
LEFT
10
20
65
60
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  The audiologist noted that the Veteran had normal hearing bilaterally at both entrance and separation from service, confirmed by pure tone threshold findings.  The Veteran complained of bilateral hearing loss and tinnitus since a rocket exploded in close proximity to his convoy during his service in Vietnam.  The Veteran indicated that he had the greatest difficulty understanding speech in the presence of background noise or when he did not wear his hearing aids.

The audiologist noted the Veteran had no reported history of pre-military noise exposure.  The Veteran's military noise exposure included machine guns, rockets, diesel trucks and mortars.  The audiologist also noted that the Veteran had post-service noise exposure associated with his work as a correctional officer and seasonal hunting.  The diagnosis was bilateral, symmetrical, high frequency sensorineural hearing loss of a moderately-severe to severe degree.  The audiologist opined that, as separation physical indicated normal hearing bilaterally, confirmed by pure tone threshold findings, that it was less likely as not that the Veteran's hearing loss was caused by or was a result of his military noise exposure.

Pursuant to the Board's remand, the Veteran was afforded another VA audiological evaluation in December 2009.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
RIGHT
15
25
65
60
65
LEFT
10
25
65
65
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The audiologist noted that the Veteran had normal hearing bilaterally at both entrance and separation from service, confirmed by pure tone threshold findings.  To that end, the audiologist explained that there were no significant threshold shifts between the entrance and exit hearing examinations.  The audiologist also noted that the Veteran's account of the onset of hearing loss remained wholly unchanged from previous report.   The diagnosis was moderately-severe hearing loss above 1000 hertz in both ears.

The audiologist opined that the hearing loss was not caused by the Veteran's military noise exposure.  To that end, the audiologist explained that the hearing loss was not related to the Veteran's military noise exposure because the Veteran had normal hearing at his separation from service, and that there were no significant threshold shifts in comparing the entrance and separation hearing examinations.

Also pursuant to the Board's remand, the Veteran was afforded a VA ear diseases examination in March 2010.  On objective examination, the diagnosis was normal ENT examination.  An opinion as to etiology of hearing loss and tinnitus was deferred to audiology.  In an April 2010 addendum, the physician explained that the audiologist was the expert in hearing and hearing related disorders.  The physician indicated that there was nothing that he could add to the Veteran's evaluation.  Thus, the physician also did not render an opinion supportive of the Veteran's claim.

The above-cited  evidence reflects that the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, as defined by to 38 U.S.C.A. § 3.385.  However, despite the presence of current disability, and the credible evidence of in-service noise exposure (discussed above), the claim must, nonetheless, be denied on the basis of medical nexus.

Here, the first documented evidence of hearing loss for VA purposes was approximately 35 years after active military service.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, the only competent opinion on the question of nexus between bilateral hearing loss disability and service-that provided by VA audiologists, as noted above, is adverse to the claim.  The Board accepts the opinions of the VA audiologists-in particular, the opinion rendered in March 2010, to which the March 2010 examining ENT physician deferred-as probative evidence on the question of whether there exists a relationship between current hearing loss disability and service, based as they were upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerreri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented or identified a contrary competent opinion that, in fact, supports the claim.

Finally, the Board notes that, as for any direct assertions by the Veteran, his friends and/or his representative that there exists a medical relationship between current bilateral hearing loss disability and service, such assertions provide no basis for allowance of the claim.  As indicated above, the matter of medical nexus upon which this claim turns is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran, nor his friend nor his representative is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (persuasive) opinion on such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Unfortunately the Board finds that further RO action on the claim for service connection for skin rash, claimed as due to exposure to herbicide agents is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

In the prior April 2009 remand, the Board requested VA dermatology examination of the Veteran.  Specifically, the Board requested that the examiner identify all current skin disabilities and specify whether the Veteran had chloracne or other acneform disease consistent with chloracne.  Then, with respect to each diagnosed disability, other than chloracne or other acneform disease consistent with chloracne, the examiner was requested to provide an opinion as to whether it was at least as likely as not (i.e., there was a 50 percent or greater probability) that the disability had its onset or was otherwise medically related to service.  

In December 2009, the Veteran underwent a VA skin disease examination, at which time the examiner noted the skin disorder was first noted during routine screening approximately five years earlier.  The Veteran reported frequent sunburn during his service in Vietnam.  The diagnosis was actinic keratosis, mildly symptomatic.  The examiner stated no acneform lesions were noted on careful examination and the diagnosis of chloracne acne was not made; therefore, the requested opinion was not applicable.  In a February 2010 VA examination addendum opinion, the examiner concluded that actinic keratosis, dermatitis, disseminated actinic pore keratosis and seborrheic keratosis were not due to or the result of in-service exposure to herbicide (Agent Orange) or medically related to military service.  The examiner's rationale was that no diagnosed skin disorder was on the VA list of disorders/diseases associated with Agent Orange Exposure.  Although the examiner also noted that the onset of the disorders was reported after military service, the examiner limited his opinion to diseases entitled to presumption serviced connection based on herbicides exposure (to include Agent Orange,) and did not directly address whether any skin disability is otherwise medically related to the Veteran's military service.

Thus, the above-noted opinions are inadequate to address the question posed in the Board's April 2009 remand, as they do not completely question of the etiology of current skin disability.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical nexus opinion finding a condition is not related to service because the condition is not entitled to presumptive service connection, without clearly considering direct service connection, is inadequate on its face).  The Board points out that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Because the record still does not contain an adequate medical opinion to resolve the claim remaining on appeal, the Board finds that additional corrective action to obtain the required medical opinion is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo a VA dermatology examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for skin rash (as the original claim for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, and that the record before the VA physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claim should include consideration all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:


1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claim for service connection for skin rash that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA dermatology examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current skin disability/ies (to include actinic keratosis, dermatitis, disseminated actinic pore keratosis, and seborrheic keratosis, diagnosed during the pendency of this claim).  Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service.  In rendering the requested opinion, the physician should specifically consider the in and post-service medical records, as well as the Veteran's contentions.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for skin rash, to include as due to herbicide exposure, in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim).

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


